DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 8 is objected to because of the following informalities:  “comprises at a low beam light distribution” is suggested to read as “comprises a low beam light distribution”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa/KOJIMA et al. (WO 2016/006138 A1).
With regards to Claim 1, Suwa/KOJIMA discloses a vehicle lamp [e.g., Figures 18, 27: (10)] provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction [e.g., Figure 18], the vehicle lamp including:
A first light source [e.g., Figure 27: first (100/150); or Figure 27: first and second (100/150) – Paragraph 473] and a second light source [e.g., Figure 27: second (100/150); and/or third (100/130, 140, 150) – Paragraph 473];
A first optical member [e.g., Figure 16: (3)] configured to form a first predetermined light distribution pattern by irradiating light, which is to be emitted from the first light source, toward a region ahead of the vehicle lamp [note Figures 16-19],
A second optical member [e.g., Figure 16: (3)] configured to form a second predetermined light distribution pattern by irradiating light, which is to be emitted from the second light source, toward a region ahead of the vehicle lamp [note Figures 16-19], and
A control unit [e.g., Figure 16: (6)] configured to adjust the first predetermined light distribution pattern and the second predetermined light distribution pattern according to a tilted state of the vehicle body [e.g., Figure 16: (65)],
Wherein the control unit is configured to adjust the first and second predetermined light distribution patterns so that in a light distribution pattern corresponding to when the vehicle body is tilted, no light is irradiated in a region located outside a light distribution pattern corresponding to when the vehicle body is in a vertical state [note Figures 16-19].
With regards to Claim 2, Suwa/KOJIMA discloses the first predetermined light distribution pattern includes a low beam light distribution [e.g., Figures 17, 19: (103/106) and Paragraph 24] having a cutoff line [e.g., at the top of (103/106)], and wherein the control unit [e.g., (6)] is configured to adjust the low beam light distribution pattern so that the cutoff line is to be maintained in a horizontal direction even when the vehicle body is tilted [note Figures 17-19].
With regards to Claim 3, Suwa/KOJIMA discloses the second predetermined light distribution area includes a high beam light distribution pattern [e.g., Figure 27: second (100/150) and/or third (100/130, 140) – Paragraph 473], wherein the high beam light distribution pattern includes a non-irradiation region in which the light is not irradiated to a part corresponding to a target object around the vehicle [e.g., note empty area of Figures 17, 19: (103/106)], and wherein the control unit [e.g., (6)] is configured to adjust the high beam light distribution pattern so that the non-irradiation region continues to be arranged in the part corresponding to the target object even when the vehicle body is tilted [note Figures 17-19].
With regards to Claim 4, Suwa/KOJIMA discloses the first light source [Figure 27: first and second (100/150)] being configured by a plurality of light-emitting elements arranged in parallel [note Figure 27], and wherein the control [e.g. (6)] is configured to adjust the first predetermined light distribution pattern by controlling lighting/lights-out of the plurality of light-emitting elements.
With regards to Claim 5, Suwa/KOJIMA discloses the first and second optical members [e.g., (3/300)] being configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror [e.g. Paragraph 86], and wherein the 
With regards to Claim 6, Suwa/KOJIMA discloses a sensor [e.g., (65)] for detecting the tilted state of the vehicle body.
Claims 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa/KOJIMA et al. (WO 2016/006138 A1).
With regards to Claim 7, Suwa/KOJIMA discloses a vehicle lamp [e.g., Figures 18, 27: (10)] provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction [e.g., Figure 18], the vehicle lamp including:
A first light source [e.g., Figure 27: first (100/150); or Figure 27: first and second (100/150) – Paragraph 473] and a second light source [e.g., Figure 27: second (100/150); and/or third (100/130, 140, 150) – Paragraph 473];
A first optical member [e.g., Figure 16: (3)] configured to form a first predetermined light distribution pattern by irradiating light, which is to be emitted from the first light source, toward a region ahead of the vehicle lamp [note Figures 16-19],
A second optical member [e.g., Figure 16: (3)] configured to form a second predetermined light distribution pattern by irradiating light, which is to be emitted from the second light source, toward a region ahead of the vehicle lamp [note Figures 16-19], and
A correction mechanism [e.g., Figure 16: (6-7, 65)] configured to correct at least one of an angle and a position of the first optical member and the second optical member according to a tilted state of the vehicle body [e.g., Figure 16: (65)],
Wherein the first optical member and the second optical member each includes at least a projector lens [e.g., Figure 16: (33)].
With regards to Claim 9, Suwa/KOJIMA discloses the first optical member further including a reflector body [e.g., (3, 32)], and wherein the correction mechanism (6-7, 65) is configured to correct the angle by rotating at least one of the projector lens and the reflecting body [note Figures 16-19].
With regards to Claim 10, Suwa/KOJIMA discloses the first optical member further including a reflecting body [e.g., (3, 32], and wherein the correction mechanism (6-7, 65) is configured to correct the position by changing relative positions of the projector lens and the reflecting body [note Figures 16-19].
With regards to Claim 11, Suwa/KOJIMA discloses the reflecting body [e.g., (3, 32)] being configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror [e.g., Paragraph 86].
With regards to Claim 12, Suwa/KOJIMA discloses a sensor (65) for detecting the tilted state of the vehicle body.
With regards to Claim 13, Suwa/KOJIMA discloses the reflecting body [e.g., (3, 32)] being configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror [e.g., Paragraph 86].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suwa/KOJIMA et al. (WO 2016/006138 A1) as applied to Claim 7 above, and further in view of Suwa et al. (U.S. Publication 2015/0267888 A1).
With regards to Claim 8, Suwa/KOJIMA (WO) discloses the claimed invention as cited above.  In addition, Suwa/KOJIMA (WO) discloses the first predetermined light distribution pattern includes a low beam light distribution [e.g., Figures 17, 19: (103/106) and Paragraph 24] having a cutoff line [e.g., at the top of (103/106)], and the second predetermined light distribution area includes a high beam light distribution pattern [e.g., Figure 27: second (100/150) and/or third (100/130, 140) – Paragraph 473], and wherein the correction mechanism [e.g., (6-7, 65)] is configured to correct the angle of the first optical member so that, even when the vehicle is tilted, a longitudinal direction of the cutoff line of the low beam light distribution pattern is to be maintained along a horizontal direction [note Figures 17 and 19]. Suwa/KOJIMA (WO) does not specifically teach the correction mechanism being configured to correct the angle of the second optical member so that, even when the vehicle is tilted, the high beam light distribution pattern is to be maintained along a horizontal direction.

It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the high beam light distribution pattern of the second light source and optical member along with the correction mechanism of Suwa/KOJIMA (WO), such that the correction mechanism is also configured to correct the angle of the second optical member so that, even when the vehicle is tilted, the high beam light distribution pattern is to be maintained along a horizontal direction, as taught in principle by Suwa (US).  Such an obvious modification falls within the scope of the Suwa references, whereby ensuring the automated adjustment/correction of the high beam light distribution pattern would ensure unwanted illumination, thereby promoting safety for both driver and other drivers, pedestrians, vehicles, etc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

June 26, 2021
/Jason M Han/Primary Examiner, Art Unit 2875